Case 5:17-cv-01302-D Document 61-4 Filed 02/15/19 Page 1 of 2

9000 HLINNS WVSOD

9 a6ey

TONS

a, (Wd 9:10 LL0Z/87/80) UELYOSH aNYAA P
“Buuea] $1 woos BulAy SuQ ul em Jay UeU

pue wWoo!peq suOs Jay ul |/e al} Buoje sxe. ale aiey| “Woo BUIAl] pue LUOOIPeq SUOS ‘LICOJUJEq au}
wo jay JEU S319 Guyiao aaey AeiQ pres psu) , eBeseA00 ayenbyyea Joy ajquonpap GQ"LZ0'S$ & aney Aoyy
pourpidxa | , “sooulGue dn jes pue ssaoaid suwep paulejdxea ‘oj joejuC. Aw papiAoly , “ssacoid suNe}O
aun 4900 06 0} pue YO au] SE Jesh SONpOAU O} YGOS-GOE-B16 D upws “Sy pue “sy psul o} |/€9 G/O
PSU! 0} |/E9 G/O

 

 
 

 

 

 

(Wd 10:20 ZLOz/9z/g0) UEUSaH aU peYyD-

“‘peubisse aq 0} saoulBua

ue 40) dn jas jim Ady “SSoj oyenbypes ue dn jas 0} yEQE-0rE-GOF O Buginsuoyd snywiy 0} ||E> G/O
Buninsuod snywry 0} 1122 /O

(Wd 80°20 2102/87/20) UeUNDSH ayn PEYD-
LUIBZ/6 TL GN malay ABP 2 “€ TOD UUYLOD “2 SNYWRY Woy Woda JeeuIbUS Jey "| eHewep ayenbyey
URI UORY

(Wd 8€°L0 ZLOZ/6Z/80) UBWUYDA}] aNUAA PEYD-

‘oda

SY} 10, YEM JIM | “ayepdn ue JO} sus Buyjeo Joy peyuey pue S/N | “2956-GS7-SOP D yoeq sey payeo Aepuy
uo Auadaid ayy josdsu! pue Aq 0} Bur06 s| ays poulejdxe ays “smywiy /M Aeproyy esi] Woy W/A 294
SNYWIY O} [IED G/O

(WY 90:80 ZLOZ/LE/80) AaISaAQ S0LI0]D-
“LUL0/60 Wadsu! oy Js9UIHUQ “Yoda seeUBUe Bugiemy
Mandy DOD

(Wd ZEL0 Z40Z/b0/60) UBUD} BY PEYD-

“sBulpuy Jay Bas 0) Yoday Joy 10) WEM IM | JO YOR IIE 0} WA YT *L9G6-SSZ-SOr

® ped say paleo ‘sSulpuy say ssnosip 0) payuem ays ‘snywuny /M Aepioy esr] Jaauibug Woy W/A 294
JaauiBuz 0} |19 g/O

 

   

 

 

66V6-G7-ZOO! ‘wie|D

wo
i
a
-—
2x
=<
su
o.

 
Case 5:17-cv-01302-D Document 61-4 Filed 02/15/19 Page 2 of 2

L000 HLINS WVSO

2 36e,g

a
—

—— (WY Sb:80 210z/8z/80) WNquuny Yory-
uogsedsu) sesulGuQ :Guipus,

y@A yo se uOU :ajeq 0} sjusWAeY say} Buljiad awos “Woo Bula ul 0} abewep jueoyIUBis Sem aso, “UMO}
J3Y Ul paunsso Aiqissod yeu ayenbyyeg:AlewWNS WIe|D Ja jou -paajoauy (S)O}VeQUOD TON, Buung
:PeyRUSP] DOD BSurpusd jing :usyAy pue Ag pewuyuod jusWeAcW Ye sayenbyyey uajsuel, 10) uoseay
JeLaJey JOlUaS

       
  

 

 

(WY 0€:80 2107/87/80) Aemolioy jaAueg-
‘JUSWaSIOpUs aqeaidde ayy yum abewep eyenbyyes payodai Jo} Jajsuen Joes panciddy
“Wus43y YOINSS

(Wd 8P:ZL 2107/87/80) Aaisann eou0|5-
JUSWSAOW YES 0} BNP UBUDPSH aU PEYUD SOS oO} Wie[D peubisseay
JUSLWSdAOW Yes -JUaLUUBIsseay Wie|D

(Wd 69:21 2102/87/80) AeISeMA B0L015-
“uoqnedsul 40) JooulGua ubisse 0) yO ‘ebewep eyenbuee aqissod Buiwiejo s! paunsuy
M2IAaY DOD

(Wd SP:L0 ZL0Z/8Z/80) UEWDELY SWUAA PEYD-

"JOA BUOP UONISdsul ON “SUI SIU) IE WN- sen0esMMSIATY OLOHdss00 ~ W/N caiqeadde yi yuas usaq jeuajar
OJQNS SE} - “aw SiiQ Je SWOY S,PaJNsuU! au) Jo UONDedsuU! Pjay ety WUOpad 0} paubisse ugag jou sey
Jaisnipy pjal4 “UoResse@AU0D TONS a9 Buunp paysjedsip ayam sacinas UoQeBGniw oN - “Wie| au) Bully
MOU SI ays AYM SI }EY] “WOO SUCS Jay Ul aGewep sow puNndy AjusoeJ paunsuy ‘paylys alam SLAY! SWOS
pue SAep ¢ J0J JaMOd sO] ABY] “UMOP [193 $3; Bulieo pauno00 sso] 5tj UAYAA “aXENbyYeS ay) 0} payejau
si euy Buijamp Jey 0) abewep aney Aew Aaty payoday paunsul “91/2/11 JO SSO} JO aJEp & J0J / 1 /PZ/g UO
painsul Aq paly SEM TONG ..4.1 AUWAINNS SSO esses W/N © saseees- SOVNONW O5LVaday ONY
INVLSNOO-eesee0. ~ SUON ‘AUOJSIH SWIEID OSI- SUON -AUOISIH SUUIEID WWV- OL/Z1/Z <ayep UoNdaoul
AOd- EOH 2PdAL AdI[Od- %S “3IGILONGA - (ADVYSAOD YSSNAA HLIM) SHYNOHLYVA 00 01

¥S VO OH S0'120'9$ :a1q99Np|ag ayenbyye- O00'L$ :e1QNONPSC- ...4. NOLLVWHOINI ADITOd ooase

- aiqeaidde p juss SEM Jd}9] jUSLUBYeS SINS aye! IVES aq 0} PSdU JOU SBOP Jaya} SUN |eUONIPpe

@uNs ayeW PeJNsuU! O} Jaya JUSUBisseal Paley Jno payew sem Jaya] YOR Bins ayYEW ...1NO

CATWW SYALL31.... ~ SUO JO} JSB JOU J! pauNjded useq sey fea sins ayeyy aqeoydde y) pauado

SI 9Al9SAl Plow suns aye, Sweu AW 0} sjuaWUBIsse YX UBISseal 0} uns ayeyy - “ayenbyea 0} anp

WIEP SIP a|pUeY 0} pouBisse Used SAEY | .,....0.LNINIOIGTIMONMOY TWHYSITY "YSsersarns

 

6676-S2-Z00} -wielD

 
